Exhibit 10.19


TN-K Energy Group Inc.
649 Sparta Highway, Suite 102
Crossville, TN  38555
 

    December 15, 2010

 
Mr. Dan Page
Post Office Box 574
Crossville, TN  38557


Re:
TN-K Energy Group Inc., formerly known as Digital Lifestyles Group, Inc. (the
“Company”)
Fifth Amendment to Convertible Line of Credit Note Agreement



Dear Mr. Page:
 
Reference is hereby made to that certain Convertible Line of Credit Note
Agreement dated as of April 23, 2007 by and between the Company and you, as
amended by the First Amendment dated September 27, 2008 and as further amended
by the Second Amendment dated May 1, 2009, the Third Amendment dated December 8,
2009 and the Fourth Amendment dated June 29, 2010 (collectively, the “Note”).


You hereby agree to amend the Note to extend the due date of the Note to
December 31, 2011.


All other terms and conditions as set forth in the Note shall remain the same.
 
This Fifth Amendment may not be amended or waived except by an instrument in
writing signed by the Company and you.  This Fifth Amendment may be executed in
any number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement.  Delivery of an executed
signature page of this Fifth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be. This Fifth Amendment shall be governed by, and construed in
accordance with, the laws of the State of Tennessee.  This Fifth Amendment sets
forth the entire agreement between the parties hereto as to the matters set
forth herein and supersede all prior communications, written or oral, with
respect to the matters herein.
 

   
TN-K Energy Group Inc.
By: _______________________
Ken Page, Chief Executive Officer

 
The foregoing terms are agreed to as of
the day and date above.


________________________________
Dan Page